                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

CHURCH ON THE MOVE, INC.,

             Plaintiff,

v.                                                         CV No. 18-627 CG/SMV

BROTHERHOOD MUTUAL
INSURANCE COMPANY,

             Defendant.

                          ORDER SETTING SUMMARY JURY TRIAL

      THIS MATTER is before the Court after conferring with counsel about a mutually

convenient date, time, and location. IT IS HEREBY ORDERED that a summary jury trial

will be conducted at 500 N. Richardson, Roswell, New Mexico, beginning Tuesday,

February 25, 2020 at 8:30a.m.

      IT IS FURTHER ORDERED that a telephonic pre-trial conference shall be

conducted on Tuesday, February 18, 2020 at 2:00p.m. Parties shall call Judge

Garza’s AT&T Teleconference line at (877) 810-9415, follow the prompts, and enter the

Access Code 7467959, to be connected to the proceedings.

      IT IS SO ORDERED.



                                THE HONORABLE CARMEN E. GARZA
                                CHIEF UNITED STATES MAGISTRATE JUDGE
